Cook, P. J.,
delivered the opinion of the court.
The appellant, of illustrious name, was convicted by the circuit court of Yalobusha county, upon an affidavit charging him with selling- intoxicating liquor. The evidence for the state and the defendant demonstrates that defendant loaned a colored gentleman, “ Buster Hones” by name, a pint of whiskey. There is no reason to believe that there was a sale. The evidence shows affirmatively and definitely that there was a loan of whiskey.
This case is controlled by Jones v. State, 108 Miss. 530, 66 So. 987, L. R. A. 1915C, 648, and the judgment of the trial court is reversed, and the case dismissed.

Reversed and dismissed.